DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida  (JP 2007-294990A) in view of Matsuda et al. (US 2015/0321278A1) (hereafter Matsuda), Namba et al. (US 5,190,276), Yoshihara et al. (US 2015/0243542A1) (hereafter Yoshihara), Sagawa et al. (US 2016/0276100A1) (hereafter Sagawa), and Kuhmann (DE 19539392A1).
With respect to claim 1, Yoshida teaches a heating apparatus for heating a plate-type heating target object (2), the plate-type heating target object having a thickness of about 1mm or less, (the underlined portion is merely intended use and the workpiece does not limit the structure of the claimed apparatus) the heating apparatus comprising: a heater (abstract) having a front face formed to have a size capable of covering a whole face of the heating target object 
Yoshida does not teach a gas supply unit for supplying an inert gas or reducing gas into the chamber; a controller for controlling the gas supply unit to supply the inert gas or reducing gas into the chamber at such a flow rate that the heating target object supported on the support member is not flapped; wherein the fluid present in the predetermined clearance is the inert gas or reducing gas; each of the projections is formed integrally with the jig; the chamber having an opening through which the heating target object is transferred into and out of the chamber; a plurality of rollers or belt conveyors is disposed inside and outside the chamber across the opening; and wherein the jig is configured to be movable on the plurality of the rollers or belt conveyers between a state of being located in a position opposed to the heating source and a state of not being located in the position opposed to the heating source; wherein each of the 
However, Matsuda teaches a chamber (10) intrinsically capable of accommodating a jig (5, 5a) and the support member; and a gas supply unit for supplying an inert gas or reducing gas into the chamber (figures 1-2; and paragraphs 74, 80, 98-99, 104, and 125); wherein the fluid present in the predetermined clearance is the inert gas or reducing gas (figures 1-2; and paragraphs 74, 80, 98-99, 104, and 125); using a flow controller (paragraph 99).  In addition, Matsuda teaches the chamber (10) having an opening (70, 70a) through which the heating target object is transferred into and out of the chamber (figures 1-2); a plurality of rollers or belt conveyors is disposed inside (11) and outside (16) the chamber across the opening (figures 1-2; and paragraph 100); and wherein the jig is configured to be movable on the plurality of the rollers or belt conveyers between a state of being located in a position opposed to the heating source and a state of not being located in the position opposed to the heating source (figures 1-2; and paragraphs 6, 10-14, 22-23, 46-62, and 100).  
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the chamber and inert gas of Matsuda with the apparatus of Yoshida in order to prevent oxidation and/or contamination.  In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize roller/conveyors of Matsuda with the apparatus of Yoshida in order to efficiently move the jig and/or workpiece in and out of the processing chamber.
In addition, Namba teaches a controller (air stream flow rate control means) for controlling the gas supply unit to supply the inert gas or reducing gas into the chamber at such a flow rate that the heating target object supported on the support member is not flapped (column 7, lines 42-62).

Furthermore, Yoshihara teaches each of the projections is formed integrally with the jig (figure 21; and paragraph 338).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the integral projections of Yoshihara with the collective process of Yoshida and Matsuda in order to ensure that the projections do not separate and/or become lost. Note that the court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
While, Sagawa teaches a jig wherein each of the projections is formed to have a linear portion adapted to contact the face of the heating target object and has a pointed tip in a vertical cross-section (figures 2A-2B; and paragraphs 41-42).
At the time of the invention it would have been obvious to one of ordinary skill in the art to substitute the shaped projections of Sagawa for the shaped projections of Yoshida in order to stably hold the component with minimum surface area contacting the component.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.  The courts have established that a change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the IH heater outside the chamber as taught by Kuhmann in the apparatus of Yoshida in order to contactlessly heat the target from the desired side. 
With respect to claim 4, Yoshida teaches a retainer for retaining the heating target object (2) in a position where it can receive heat from the heating source with the jig in the state of not being located in the position opposed to the heating source (the recess of the susceptor 1 depicted in figure 2a).
With respect to claim 8, Yoshida teaches a controller for controlling a heat generation amount from the heater, the controller being configured to control the heat generation amount from the heater based on a temperature of the heating target object (broadest reasonable interpretation) (paragraphs 7 and 15-16).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida  (JP 2007-294990A) in view of Yoshihara et al. (US 2015/0243542A1) (hereafter Yoshihara), Matsuda et al. (US 2015/0321278A1) (hereafter Matsuda), Namba et al. (US 5,190,276), Tomita et al. (US 6,459,152) (hereafter Tomita), Sagawa et al. (US 2016/0276100A1) (hereafter Sagawa), and Kuhmann (DE 19539392A1).
With respect to claim 9, Yoshida teaches a method for producing a plate-type object with a heating apparatus for heating a plate-type heating target object, the heating apparatus comprising: a heater having a front face formed to have a size capable of covering a whole face of the heating target object and configured to generate heat to be applied to the heating target object (abstract; figures 1 and 2a-b; and paragraphs 1-4, 9, and 13); and a support member (3) for supporting the face of the heating target object in such a manner that the support member is 
Yoshida does not teach wherein each of the projections is formed integrally with the jig; a supporting step of supporting the plate-type heating target object with the support member when the jig is located outside the chamber; a heating step of heating the plate-type heating target object with the heater to produce the plate-type object; and, a taking out step of taking the plate-type object supported on the support member with the jig having the support member out of the chamber; the heating apparatus further comprising: a chamber accommodating the jig and the support member; a gas supply unit for supplying an inert gas or reducing gas into the chamber; a controller for controlling the gas supply unit to supply the inert gas or reducing gas into the chamber at such a flow rate that the heating target object supported on the support member is not flapped; wherein the fluid present in the predetermined clearance is the inert gas 
However, Yoshihara teaches each of the projections is formed integrally with the jig (figure 21; and paragraph 338).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the integral projections of Yoshihara with the collective process of Yoshida and Matsuda in order to ensure that the projections do not separate and/or become lost. Note that the court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
While, Matuda teaches a supporting step of supporting the plate-type heating target object with the support member when the jig is located outside the chamber; a heating step of heating the plate-type heating target object with the heater to produce the plate-type object (figures 1-2; and paragraphs 6, 10-14, 22-23, 46-62, 74, 80, 98-99, 104, and 125); and, a taking out step of taking the plate-type object supported on the support member with the jig having the support member out of the chamber; the heating apparatus further comprising: a chamber accommodating the jig and the support member (figures 1-2; and paragraphs 6, 10-14, 22-23, 46-62, 74, 80, 98-99, 104, and 125); and a gas supply unit for supplying an inert gas or reducing gas into the chamber (figures 1-2; and paragraphs 6, 10-14, 22-23, 46-62, 74, 80, 98-99, 104, and 125); wherein the fluid present in the predetermined clearance is the inert gas or reducing  a taking out step of taking the plate-type object supported on the support member with the jig having the support member out of the chamber (figures 1-2; and paragraphs 6, 10-14, 22-23, 46-62, 74, 80, 98-99, 104, and 125).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the chamber and inert gas of Matsuda with the apparatus of Yoshida in order to prevent oxidation and/or contamination.  In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize roller/conveyors of Matsuda with the apparatus of Yoshida in order to efficiently move the jig and/or workpiece in and out of the processing chamber.
In addition, Namba teaches a controller (air stream flow rate control means) for controlling the gas supply unit to supply the inert gas or reducing gas into the chamber at such a flow rate that the heating target object supported on the support member is not flapped (column 7, lines 42-62).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the air stream flow rate control means of Namba in the apparatus of Yoshida in order to prevent flapping an insure that the object remains in the desired location.
Furthermore, Tomita teaches wafers having a thickness of 1mm or less (column 1, lines 13-18).

While, Sagawa teaches a jig wherein each of the projections is formed to have a linear portion adapted to contact the face of the heating target object and has a pointed tip in a vertical cross-section (figures 2A-2B; and paragraphs 41-42).
At the time of the invention it would have been obvious to one of ordinary skill in the art to substitute the shaped projections of Sagawa for the shaped projections of Yoshida in order to stably hold the component with minimum surface area contacting the component.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.
Lastly, Kuhmann teaches wherein the heating source is constituted of an infrared ray lamp (5) installed outside the chamber accommodating the jig and the support member (abstract; and figure).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the IH heater outside the chamber as taught by Kuhmann in the apparatus of Yoshida in order to contactlessly heat the target from the desired side. 

Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would type assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735